Citation Nr: 1606456	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-04 205A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to August 1, 2008, and in excess of 40 percent effective from August 1, 2008, for degenerative disc disease of the lumbar spine.

2. Entitlement to a rating in excess of 10 percent prior to January 28, 2013, and in excess of 20 percent effective from January 28, 2013, for postoperative degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1980 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Regional Office (RO) of the Department of Veteran Affairs (VA) which, in pertinent part, granted entitlement to a temporary total (100 percent) disability rating for the cervical spine, based on surgical or other treatment necessitating convalescence, effective from June 27, 2006, the date of spinal surgery, and, thereafter, assigned a 10 percent rating effective from September 1, 2006; and denied a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with history of S1 radiculopathy of both lower extremities.  

By October 2009 rating decision, the RO granted a temporary total (100 percent) disability rating for the lumbar spine, based on surgical or other treatment necessitating convalescence, effective June 27, 2008; assigned a 40 percent rating, effective from August 1, 2008; assigned another temporary total rating, based on surgical or other treatment necessitating convalescence, effective from January 6, 2009; and, thereafter, assigned a 40 percent rating for lumbar degenerative disc disease with bilateral radiculopathy, effective from April 1, 2009.  The Veteran continued his appeal for a higher rating.  By June 2013 rating decision, the RO granted a 20 percent rating for cervical strain, effective from January 28, 2013.  The Veteran continued his appeal for a higher rating.


FINDINGS OF FACT

1. Prior to August 1, 2008, the Veteran's degenerative disc disease of the lumbar spine was manifested by no more than complaints of pain and objective evidence of limitation of lumbar motion with pain; but did not result in incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or any associated objective neurologic abnormalities warranting a separate compensable rating.

2. Effective from August 1, 2008, the Veteran's degenerative disc disease of the lumbar spine was manifested by no more than pain and limitation of flexion to 25 degrees at worst; there have been no allegations or findings of ankylosis, incapacitating episodes having a total duration of at least six weeks, or comparable functional impairment; and, other than separately service-connected radiculopathy of the lower extremities, there is no objective evidence of other related neurological abnormalities.

3. Prior to January 28, 2013, the Veteran's postoperative degenerative disc disease of the cervical spine was manifested by no more than complaints of pain and slight limitation of motion, with flexion to 40 degrees with pain; but did not result in incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 months; or forward flexion less than 40 degrees; or ankylosis; or any associated objective neurologic abnormalities warranting a separate compensable rating.

4. Effective from January 28, 2013, the Veteran's postoperative degenerative disc disease of the cervical spine was manifested by complaints of pain and limitation of motion with pain; there have been on findings of ankylosis, flexion limited to 15 degrees or less, incapacitating episodes having a total duration of at least four weeks but less than six weeks, or comparable functional impairment; and other than separately service-connected radiculopathy of the upper extremities, there is no objective evidence of other related neurological abnormalities.


CONCLUSIONS OF LAW

1. Prior to August 1, 2008, the criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010, 5242, 5243 (2015).

2. Effective from August 1, 2008, the criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5242, 5243 (2015).

3. Prior to January 28, 2013, the criteria for a rating in excess of 10 percent for postoperative degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2015).

4. Effective from January 28, 2013, the criteria for a rating in excess of 20 percent for postoperative degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in May 2009.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  Review of the record shows VA has obtained all identified and available service and post-service treatment records for the Veteran.  She underwent VA examinations in August 2006, November 2009, and January 2013, which are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and neither she nor her representative has identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar disability has been evaluated pursuant to Diagnostic Code (DC) 5242, and her service-connected cervical disability has been evaluated pursuant to DC 5237, both of which are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Because she also has degenerative disc disease of the lumbar spine and the cervical spine, her service-connected disabilities may also be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 333 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees, and of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2). 

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

1. Higher Rating Prior to August 1, 2008, for Lumbar Spine Disability

The Veteran seeks a rating in excess of 20 percent, prior to August 1, 2008, for her service-connected degenerative disc disease of the lumbar spine.  

Review of the record shows that on the VA examination in September 2005, the Veteran reported that her degenerative disc disease of the lumbar spine with radiculopathy of both lower extremities occurred during 1991-92.  She reported complaining of constant lumbar pain that flares up two to three times a week, lasting three or more hours, and radiating down both lower extremities.  She described the pain as burning, sharp, aching, and sticking, 10/10 in intensity, elicited by both physical activity and spontaneously, and relieved by rest as well as Celebrex and Percocet.  She complains of frequent episodes of locking up and sharp pain in her back radiating down both lower extremities.  She complained of functional impairment in the form of inability to work during flare-ups.  Objective examination revealed range of lumbar motion was limited to 60 degrees on flexion, with pain at 50 degrees, but was normal on extension, right and left lateral flexion and right and left rotation.  Range of motion was only limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination after repetitive use or during flare up.  Examination revealed no intervertebral disc syndrome, bowel or bladder dysfunction, tenderness, or radiation of pain on movement.  There was paravertebral muscle spasm.  The diagnosis was degenerative disc disease of the lumbar spine.

On the VA examination in August 2006, the Veteran reported constant pain in her lower spine, that was aching and sharp in nature, 8/10 in intensity, and elicited by both physical activity and spontaneously, and was relieved by rest and medication (Motrin).  It was noted that at the time of pain she could function without medication.  She denied that her condition caused incapacitation.  On objective examination it was noted that she had a normal gait and no need for assistive devices.  Further, range of motion testing of the thoracolumbar spine revealed flexion was limited to 70 degrees with pain, extension was limited to 20 degrees with pain, and there was full bilateral rotation and bilateral lateral flexion to 30 degrees.  With repetitive testing there was no additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was symmetry of spinal motion and normal curvatures of the spine.  The diagnoses included degenerative disc disease of the lumbar spine with S1 radiculopathy of both lower extremities and degenerative joint disease.

A private MRI dated in December 2007 revealed moderate L5-S1 and slight L4-5 degenerative disc disease and spondylosis.

In June 2008, the Veteran underwent surgery for right L4-L5 hemilaminectomies for L4-L5 and L5-S1 diskectomies.  Thereafter, she was noted to have right L4-L5 recurrent herniated nucleus pulpous and L4-L5, L5-S1 post-laminectomy syndrome, and underwent several injections for pain.  Accordingly, she was assigned a temporary total (100 percent) rating, effective from June 27, 2008, for surgical treatment necessitating convalescence, through July 30, 2008.  

Reviewing the record dated prior to August 1, 2008, the Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  With regard to limitation of motion, objective examination shows that lumbar forward flexion was at worst limited to 60 degrees with pain.  The Board has considered the Veteran's complaints of constant and severe low back pain and flare-ups, as well as potential additional limitation of functioning resulting therefrom.  The VA examiner in 2005 concluded that range of motion was only limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination after repetitive use or during flare up.  In 2006, the VA examiner concluded that with repetitive testing there was no additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, there is insufficient objective evidence to conclude that the Veteran's lumbar pain and other problems have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent for the lumbar disability have not been met or approximated at any time prior to August 1, 2008.  Additionally, the competent evidence of record did not support the assignment of a separate compensable rating for radiculopathy of the lower extremities or other related neurological abnormalities.

Based on the foregoing, the Board finds that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent, effective prior to August 1, 2008.  In reaching this conclusion, the applicability of the benefit-of-the-doubt doctrine has been considered , however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Higher Rating Effective from August 1, 2008, for Lumbar Spine Disability

The Veteran contends she should be granted a rating in excess of 40 percent, effective from August 1, 2008, for her service-connected lumbar spine disability.  

Review of the record shows that in January 2009, the Veteran underwent surgery for anterior lumbar interbody fusion.  Accordingly, a temporary total (100 percent) rating for surgical treatment (for the lumbar spine) necessitating convalescence was assigned, effective from January 6, 2009, and, thereafter, the 40 percent rating for disability was continued, effective from April 1, 2009.   

On the VA examination in November 2009, it was noted that the Veteran wore a back brace and nerve stimulator.  She reported that over the past year, she had two incapacitating episodes with bedrest, both lasting 48 hours.  She reported that since her last rating examination she had had surgery, and in June of 2008 she had a partial discectomy, after which her symptoms were not resolved.  Therefore, in January of 2009, she had a total discectomy.  On examination, she had tenderness to palpation on the back, but her scars were asymptomatic.  On range of lumbar motion testing, she had forward flexion to 25 degrees with pain (which improved to 30 degrees with repetition), 20 degrees of extension, bilateral lateral flexion to 15 degrees and bilateral rotation to 30 degrees.  There was increased pain with repetition, but there was no additional fatigue or weakness.  There was evidence of decreased sensation in the lower extremities. 

Thus, reviewing the record dated from August 1, 2008, the Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 40 percent for the service-connected lumbar disability.  In that regard, there has been no report of or finding of ankylosis, and no report or findings of incapacitating episodes having a total duration of at least six weeks during the last year.  Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, additional compensation for functional loss is not warranted. Based on the foregoing, the Board concludes that the criteria for a rating in excess of 40 percent for the lumbar disability have not been met or approximated at any time from August 1, 2008.  Additionally, other than the separately service-connected radiculopathy of the lower extremities, there is no objective evidence of other related neurological abnormalities.

The Board concludes that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 40 percent, effective from August 1, 2008, for the service-connected lumbosacral disability.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, however, as the preponderance of the evidence is against the claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

3. Higher Rating Prior to January 28, 2013 for Cervical Spine Disability

The Veteran contends a rating in excess of 10 percent should be granted, prior to January 28, 2013, for the service-connected degenerative disc disease of the cervical spine.  

Review of the record shows that on the VA examination in September 2005, the Veteran reported that her degenerative disc disease of the cervical spine started in 1993.  She experienced constant pain in the neck and shoulder area, radiating down the back and arms.  She described the pain as aching and sharp, 8/10 in intensity, elicited by physical activity and sitting for prolonged intervals, and relieved by rest.  She complained of functional impairment in the form of pain during sleep.  On examination her gait and posture were normal, and range of motion of the cervical spine was normal, and not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-up.  There was no radiation of pain on movement and no tenderness.  There was paravertebral muscle spasm.  The diagnosis was degenerative disc disease of the cervical spine.

On the VA examination in August 2006, she complained of a stiff neck area.  On objective examination, there was no evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis.  Range of motion of the cervical spine revealed flexion was limited to 40 degrees, with pain at 40 degrees.  Extension, right and left lateral flexion, and right and left rotation were normal.  It was noted that the joint function of the cervical spine was additionally limited by pain after repetitive use, and that pain was the major functional impact.  It was also noted that the joint function of the cervical spine was not additionally limited by the following after repetitive use:  fatigue, weakness, lack of endurance and incoordination.  The diagnoses included degenerative disc disease of the cervical spine, and status post fusion surgery, cervical spine, with a scar located at the anterior aspect of the neck.

Based upon review of the evidence, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted for the service-connected cervical spine disability at any time prior to January 28, 2013.  In that regard, objective findings on VA examinations in 2005 and 2006, as well as treatment records, do not meet or approximate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees.  The Board has considered the Veteran's complaints of neck pain and reported limits, as well as potential additional limitation of functioning resulting therefrom; however, on the VA examinations in 2005 and 2006, it was noted that pain was the major functional impact, and that range of motion of the cervical spine was not limited by pain, fatigue, weakness, lack of endurance or incoordination, even after repetitive use.  Thus, there is insufficient objective evidence to conclude that the Veteran's neck pain and other problems have been associated with such additional functional limitation as to warrant a rating in excess of 10 percent prior to January 28, 2013. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  The Board also notes that prior to January 28, 2103, there was no radiation of pain from the cervical spine noted; thus a separate rating, for neurological manifestations of the Veteran's cervical spine disability, was not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence of record does not support the grant of a rating in excess of 10 percent, prior to January 28, 2013, for the service-connected cervical spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the claim for an increase, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

	(CONTINUED ON NEXT PAGE)


4. Higher Rating from January 28, 2013 for Cervical Spine Disability 

The Veteran contends a rating in excess of 20 percent should be granted, effective from January 28, 2013, for the service-connected cervical spine disability.  

Review of the record shows that on a VA examination in January 2013, the Veteran reported having chronic neck pain, and difficulty with sleeping, sitting upright, and working at the computer due to this pain.  She denied flare-ups impacting the function of the cervical spine.  Range of cervical motion testing showed that forward flexion was to 25 degrees, extension was to 35 degrees, right and left lateral flexion were to 30 degrees, and right and left lateral rotation were to 80 degrees or better.  There was pain at all end ranges of motion.  There was no evidence of further loss of function, range of motion, fatigue, weakness, lack of endurance or incoordination due to painful joint motion resulting from sustained or repetitive use.  The functional impairment of the cervical spine included less movement than normal and pain on movement.  There was evidence of localized tenderness or pain to palpation, but no guarding or muscle spasm or atrophy.  X-rays showed evidence of anterior spinal fusion at the C4-05 level and fusion from C4 to Tl.

Thus, reviewing the record dated from January 28, 2013, the Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the service-connected cervical disability.  In that regard, there has been no report of or finding of forward flexion to 15 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the last year.  The Board has considered the Veteran's complaints of pain and limitations, as well as potential additional limitation of functioning resulting therefrom.  However, the VA examiner in 2013, found no evidence of further loss of function, range of motion, fatigue, weakness, lack of endurance or incoordination due to painful joint motion resulting from sustained or repetitive use.  Thus, there is insufficient objective evidence to conclude that the Veteran's cervical pain and limitation of motion have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent for the cervical spine disability have not been met or approximated at any time from January 28, 2013.  Additionally, other than the separately service-connected radiculopathy of the upper extremities, there is no objective evidence of other related neurological abnormalities.

The Board concludes that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent, effective from January 28, 2103, for the service-connected cervical.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, however, as the preponderance of the evidence is against the claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

5. Extraschedular Consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 20 percent, prior to August 1, 2008, for degenerative disc disease of the lumbar spine, is denied.

A rating in excess of 40 percent, effective from August 1, 2008, for degenerative disc disease of the lumbar spine, is denied

A rating in excess of 10 percent, prior to January 28, 2013, for postoperative degenerative disc disease of the cervical spine, is denied.

A rating in excess of 20 percent, effective from January 28, 2013, for postoperative degenerative disc disease of the cervical spine, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


